[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Danopulos v. Am. Trading II, L.L.C., Slip Opinion No. 2019-Ohio-3204.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2019-OHIO-3204
    DANOPULOS, APPELLEE, v. AMERICAN TRADING II, L.L.C., APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Danopulos v. Am. Trading II, L.L.C., Slip Opinion No.
                                   2019-Ohio-3204.]
Appeal dismissed as having been improvidently accepted.
      (No. 2018-1157―Submitted July 9, 2019―Decided August 13, 2019.)
               APPEAL from the Court of Appeals for Hamilton County,
                           No. C-170461, 2018-Ohio-2536.
                                 _________________
          {¶ 1} This cause is dismissed as having been improvidently accepted.
          {¶ 2} The court orders that the opinion of the court of appeals may not be
cited as authority except by the parties inter se.
          O’CONNOR, C.J., and FISCHER, HENSAL, DONNELLY, and STEWART, JJ.,
concur.
          KENNEDY and FRENCH, JJ., dissent.
                           SUPREME COURT OF OHIO




       JENNIFER HENSAL, J., of the Ninth District Court of Appeals, sitting for
DEWINE, J.
                             _________________
       W. Michael Conway, for appellee.
       Crehan & Thumann, L.L.C., and Robert J. Thumann, for appellant.
       Bricker & Eckler, L.L.P., Anne Marie Sferra, David K. Stein, and Lindsey
A. Roberts, urging reversal for amici curiae, Ohio Pawnbrokers Association, Ohio
Council of Retail Merchants, Jewelers’ Security Alliance, and Mid-America
Jewelers Association.
                             _________________




                                       2